SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ScheduleTO Tender Offer Statement under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 Fidelity National Information Services, Inc. (Name of Subject Company (Issuer)) Fidelity National Information Services, Inc. (Name of Filing Person (Offeror/Issuer)) Common Stock, Par Value $.01 Per Share (Title of Class of Securities) 31620M106 (CUSIP Number of Class of Securities) Michael L. Gravelle Corporate Executive Vice President, Chief Legal Officer and Corporate Secretary Fidelity National Information Services, Inc. 601 Riverside Avenue Jacksonville, Florida 32204 Telephone: (904)8545000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Filing Persons) Copy to: Lawrence S. Makow, Esq. Matthew M. Guest, Esq. Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019 Telephone: (212)403-1000 CALCULATION OF FILING FEE Transaction Valuation* Amount of Filing Fee* Not applicable Not applicable * A filing fee is not required in connection with this filing as it relates solely to preliminary communications made before commencement of a tender offer o Check box if any part of the fee is offset as provided by Rule0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: N/A Filing Party: N/A Form or Registration No.: N/A Date Filed: N/A þ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: o third-party tender offer subject to Rule14d-1. þ issuer tender offer subject to Rule13e-4. o going-private transaction subject to Rule13e-3. o amendment to Schedule13D under Rule13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: o EXHIBIT INDEX Exhibit Number Description NewsRelease, dated May 18, 2010. 99.2 Employee Communication, dated May 18, 2010.
